Citation Nr: 0109833	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  96-36 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from August 1940 to October 
1945 and from November 1945 to February 1947.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for a 
bilateral hearing loss disability and for the residuals of a 
fractured left ankle. 

In June 1999, the Board remanded the issues to the RO for 
further development.  While in remand status, the RO granted 
entitlement to service connection for the residuals of the 
veteran's fractured left ankle.  He has not disagreed with 
the rating and, as such, that decision is considered a full 
grant of the benefit.  Accordingly, the issue is not 
currently on appeal.  As to the remaining issue of a hearing 
loss disability, the Board finds that the requested 
developments have been accomplished and the case is now ready 
for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's current sensorineural hearing loss is found 
to be consistent with aging.  There is no competent evidence 
that relates the hearing loss to any in-service occurrence or 
event.

3.  Sensorineural hearing loss was first demonstrated years 
post-service.



CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active duty service, nor may a sensorineural 
hearing loss disability be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2000).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (2000).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, with 
certain enumerated disorders such as sensorineural hearing 
loss, service incurrence may be presumed if the disease is 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  

This presumption is rebuttable, however, by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).  Moreover, service connection for impaired hearing 
shall not be established unless hearing status meets certain 
pure tone and speech criteria.  38 C.F.R. § 3.385 (2000).  
For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2000).  Further, to establish service 
connection for bilateral hearing loss disability, the veteran 
is not obliged to show that his hearing loss was present 
during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his 
inservice exposure to loud noise.  See Godfrey v. Derwinski, 
2 Vet. App. 352 (1992).

The veteran contends, in essence, that he is entitled to 
service connection for a bilateral hearing loss disability on 
the basis that he experienced noise exposure in service.  
Attempts to locate the veteran's service medical records, 
however, have been unsuccessful.  Apparently, his records 
were destroyed in the accidental fire at the National 
Personnel Records Center (NPRC) in 1973.  Nonetheless, under 
the criteria of 38 C.F.R. § 3.385, the Board finds that the 
veteran currently does have the required thresholds for a 
finding of a hearing impairment.  The report of a December 
1999 VA audiometric examination reveals that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
65
75
75
LEFT
35
45
60
70
75

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 84 in the left ear.  The 
examiner noted that although it was not possible from the 
information available to determine the exact cause of the 
veteran's hearing loss, the hearing pattern was consistent 
with advanced age.  He acknowledged that the veteran's in-
service and post-service occupation noise exposure likely had 
some adverse effect on the veteran's hearing but noted that 
it was impossible to state with assurance that the veteran's 
current hearing loss was the result of service-related noise 
exposure.  

It is noted, parenthetically, that the appellant gave a 
history of working with demolition and heavy equipment during 
service.  It is noted that the occupational specialty for the 
second period of service was as a general clerk.  He worked 
in construction post-service.

Based on the evidence above, the Board finds that the initial 
clinical diagnosis of bilateral hearing loss disability, 
occurring some 50 years after service separation, is too 
remote in time to be reasonably attributable to service.  
Moreover, the medical evidence of record does not support his 
contention that his current bilateral hearing loss disability 
is causally related to his military service.  Notably, the 
most recent VA examination specifically indicates that the 
veteran's hearing loss was consistent with advanced age and 
that it was impossible to state with assurance that it was 
related to military service.  Despite his continued assertion 
that his bilateral hearing loss disability began in service, 
"[a]s a layman, [the veteran] is not qualified to proffer an 
opinion as to the date of onset of his illness; such 
testimony would only be probative if it were proffered by [] 
'a witness qualified as an expert'."  Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992) (citing Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992)).  In this case, the evidence does 
not demonstrate that the veteran has any medical expertise, 
or is otherwise qualified to render a medical opinion.

Thus, the medical evidence presented by the veteran does not 
demonstrate a nexus between his current bilateral hearing 
loss disability and military service.  In the absence of such 
a nexus, the medical evidence can not support a finding of 
service connection for bilateral hearing loss disability.  38 
C.F.R. § 3.385 (2000); Heuer v. Brown, 7 Vet. App. 379, 386-
87 (1995).  It is not proper to resort to speculation in 
granting benefits.  38 C.F.R. § 3.102.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
hearing loss disability.

The Board notes that during the pendency of this appeal, 
there was a significant change in the law.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
Veterans Claims Assistance Act.  By virtue of the information 
contained in the statement of the case and the supplemental 
statement of the case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  In addition, the 
veteran was informed by separate letters of the need to 
submit additional evidence, including employment records or 
other relevant post-service treatment for a hearing loss 
disability, and responded that there were no records 
available.  Further, the Board notes that the RO made 
reasonable efforts to obtain relevant records identified by 
the veteran and, in fact, it appears that all evidence 
identified by the veteran relevant to this claim has been 
associated with the claims file, including recent outpatient 
treatment records.  Finally, he underwent a VA examination, 
which specifically addressed the claim on appeal.  Therefore, 
the Board finds that the requirements of the Veterans Claim 
Assistance Act have been satisfied.



ORDER

The claim for entitlement to service connection for a 
bilateral hearing loss disability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

